DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 10-13, drawn to a washing box.
Group II, claim(s) 25-27, 32-33, 36, & 38-39, drawn to a fabric processing line.
Group III, claim(s) 40, drawn to a method of treating a fabric.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of: a housing with first and second side walls and end walls; a fabric guide carriage; and a first and second ultrasonic field generator, these technical features are not a 
Sheen discloses a method and apparatus for treating yarn using acoustic resonance (abstract). The apparatus of Sheen comprises: a box (Fig.1 ref 12, abstract) where in a box is understood to be “a rigid typically rectangular container with or without a cover” (see https://www.merriam-webster.com/dictionary/box), thus one of ordinary skill in the art would reasonably expect the box to be rectangular, and rectangles have two sidewalls and two end walls; an opening formed at the top of the box between the walls (see Fig.1 where refs 22 & 24 enter into ref 12), thus the box reads on a housing; a plurality of rollers (Fig.1 ref 24), which reads on fabric guide carriage as they guide the yarn through the opening of the housing between the walls such that they travel around the rollers; and first and second of acoustic transducers (Fig.1 ref 18, abstract) that generate ultrasonic waves and are positioned relative to the fabric guide when the fabric guide is within the box in order to treat the yarn within the box.
Blaiss discloses a process for preparing substrates, wherein the substrate is a roll of polyester fibers, i.e. a textile (abstract). The process utilizes a system comprising: a tank (Fig.1A refs 146 & 156), which has sidewalls [0055, 0063], further since the tank contains liquid (as seen in Fig.1A) and has first and second sidewalls that are opposite to each other, there must exist at least 2 more walls (i.e. end walls) that connect the sidewalls to each other in order to be capable of holding fluid; the tank has an opening position above the tank and between the walls (Fig.1A), the reading on a housing; plurality of rollers (Fig.1A refs 142 & 152), which reads on fabric guide carriage as they guide the polyester through the opening of the housing between the walls such that they travel around the rollers; and first and second of acoustic transducers (Fig.1A refs 144 & 154, [0046-0049, 0057-0059, & 0064]) that generate ultrasonic waves and are positioned 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711